Citation Nr: 0305608	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of leg 
injuries.

3.  Entitlement to service connection for residuals of ankle 
injuries.

4.  Entitlement to service connection for residuals of knee 
injuries.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a disability 
manifested by multiple joint pain.

8.  Entitlement to service connection for nerve impairment of 
the arms and fingers.

9.  Entitlement to service connection for a stomach disorder.
10.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1952 to December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's current back disability and military service; 
arthritis of the spine was not manifested in the first post-
service year.

2.  There is no competent evidence of a nexus between any 
current leg disability and military service.

3.  There is no competent evidence of a nexus between any 
current ankle disability and military service.

4.  There is no competent evidence of a nexus between any 
current knee disability and military service.

5.  There is no competent evidence of a current hearing loss 
disability.

6.  There is no competent evidence of a nexus between 
hypertension and the veteran's military service; hypertension 
was not manifested in the first post-service year.

7.  There is no competent evidence of a nexus between any 
current disability manifested by multiple joint pain and 
military service.

8.  There is no competent evidence of any current disability 
due to nerve impairment of the arms and fingers.

9.  There is no competent evidence of a nexus between any 
current stomach disorder and the veteran's military service.

10.  There is no competent evidence of a nexus between 
diabetes mellitus and military service; diabetes mellitus was 
not manifested in the first post-service year.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection for a leg disability is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Service connection for an ankle disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).
4.  Service connection for a knee disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

5.  Service connection for a hearing loss disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

6.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

7.  Service connection for a multiple joint pain is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

8.  Service connection for nerve impairment of the arms and 
fingers is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

9.  Service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

10.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claims have been 
considered on the merits.  The record includes VA treatment 
and examination reports, private medical records, and lay 
statements.  The appellant was notified of the applicable 
laws and regulations.  The rating decision and the statement 
of the case have informed him what he needs to establish 
entitlement to the benefits sought and what evidence VA has 
obtained.  In June 2001 correspondence, the veteran was 
specifically notified of what evidence VA had obtained and 
had requested, and what information or evidence the veteran 
was responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Factual Background

The veteran alleges that during his military service, he 
engaged in combat with the enemy in Korea.  He injured his 
back and was treated in Japan.  He injured his lower 
extremities during combat jumps as a paratrooper, and claimed 
that his current hearing loss was due to exposure to loud 
noise during service.  The veteran also alleged that he had 
been awarded the combat medical badge, and bronze star.

The veteran's service medical records are unavailable.  The 
National Personnel Records Center (NPRC) has certified that 
the records were destroyed in the 1973 fire at the records 
center in St. Louis, Missouri.  Efforts to locate alternate 
sources of records were unsuccessful.

Private medical records from October 1964 to February 1988 
reveal that in October 1964, the veteran was injured in a 
work-related accident.  A large bale of cotton fell on him, 
"crushing him in the pelvic area."  He sustained a ruptured 
posterior urethra and fractures of the left superior and 
inferior pubic rami and the right inferior pubic ramus.  On 
follow-up examination, the veteran reported a back injury 
several months prior for which he was receiving treatment, 
and complained of pain in the pubic region when his legs were 
moved even slightly.  In April 1971, the veteran stated that 
he had the onset of low back pain in November 1970 following 
a fall at work.  Degenerative disc disease at L5-S1 was 
diagnosed.  In June and July 1971, the veteran was treated 
for degenerative disc disease of the low back and a herniated 
disc at L4-L5.  He reported that he injured his back at work 
in November 1970, and had pain since then.  He also stated 
that hypertension was diagnosed in April 1970.  He denied a 
history of serious injuries.  On examination, his extremities 
were normal, and neurological evaluation was within normal 
limits.  He underwent a fusion at L5 and excision of a 
herniated disc at L4-L5.  There was degenerative disc disease 
at L5-S1.  Progress notes from 1972 indicate the veteran had 
a slow recovery.  The herniated disc recurred in June 1974 
following a fall at work, and the veteran underwent further 
surgery.  On surgical evaluation, no neurological deficits 
were noted.  Fasting blood sugar was within normal limits.  
In January 1987, the veteran again underwent back surgery 
when his lumbar fusion failed following a March 1986 injury 
at work.  On examination, the veteran was noted to be in 
general good health, except for hypertension.  In February 
1988, doctors noted that the fusion had still not healed 
completely, and that the veteran had achieved maximum 
improvement.  He would likely continue to have back pain 
unless he underwent further surgery.

VA treatment records from January1990 to September 1991 
reveal treatment for renal and urethral problems in October 
1990.  Hypertension was noted.  The veteran reported trouble 
swallowing in September 1990, and stated that he had periodic 
difficulty for more than 20 years.  In November 1990, the 
veteran underwent an esophageal dilation and 
esophagogastroduodenoscopy (EGD) which showed possible 
asymptomatic achlasia with mild narrowing of the lower 
esophagus, antritis, and duodentitis.  Beginning in January 
1991, the veteran was treated for vertigo and headaches 
secondary to his medication.  He also reported that he had 
ringing in his ears since 1953, while in service.  He stated 
he had no other ear problems.  Examination was normal.  He 
reported chronic lower back pain.

In May 2000, a private physician completed a form certifying 
the veteran's health problems.  The doctor stated that the 
veteran had hypertension since 1952, diabetes mellitus since 
1995 or 1996, and failed back syndrome since 1972.  His 
ambulation was impaired due to his back problems.  The 
veteran was in need of aid and attendance in performing some 
daily life activities, such as personal hygiene, but he was 
not housebound or bedridden.  However, the veteran left the 
house only for essential medical services.  

VA treatment records from February 2000 to August 2001 reveal 
complaints of chronic back pain, hip pain, knee and ankle 
pain, and peripheral neuropathy of the lower extremities.  
His right ankle lacked full dorsiflexion.  The veteran was 
treated for diabetes mellitus, gastroesophageal reflux 
disease (GERD), and difficulty swallowing due to a narrowed 
esophagus.  Rheumatoid arthritis and congestive heart failure 
were diagnosed.  The sole reference to an etiology for any 
disorder related to the veteran's chronic back pain; this was 
attributed to a series of work injuries, beginning in 1963. 

In September 2001, a friend of the veteran stated that "over 
the years" he had observed the veteran have trouble with his 
back, legs, ankles, knees, hearing, joints, and nerves in his 
arms and fingers "since his return from the military.  A 
second friend, who was a registered nurse, stated that the 
veteran had numerous physical problems as a result of serving 
during the Korean War.  She had observed problems with his 
hearing, joints, legs, back, and nerves in the arms and 
fingers.

Analysis

Service connection may only be granted for a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic disabilities, including arthritis, diabetes 
mellitus and hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of combat veterans, records reflecting injuries 
or treatment are often lacking.  The law provides that 
incurrence of an injury may be presumed if veteran engaged in 
combat with the enemy and his allegations are consistent with 
the circumstances and conditions of his service.  38 U.S.C.A. 
§ 1154(b).  Here, the veteran alleges he engaged in combat 
and is therefore entitled to the presumption that he suffered 
an injury or disease in service.  His DD-214 does indicate 
that he served in Korea during the Korean War.  He was 
awarded the Medical Badge, now the Combat Medical Badge.  
This award is an indicator of combat, and the veteran is 
entitled to the combat presumption.

While the provisions of 38 U.S.C.A. § 1154(b) do relax the 
evidentiary requirements for combat veterans regarding a 
showing of an injury or disease in service, medical evidence 
of current disability and of nexus between current disability 
and service is still required.  Wade v. West, 11 Vet. 
App. 302, 305 (1998), citing Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997).

Back disability

The private and VA treatment records very clearly show that 
the veteran's back problems began in 1964 when he sustained 
the first of several injuries related to his employment.  
There is no record of any treatment for, or complaints of, 
any back disorder prior to 1964, ten years after the 
veteran's separation from service.  Although the veteran now 
alleges that he suffered an in-service back injury (and such 
is presumed under 38 U.S.C.A. § 1154(b), and that his current 
problems are related to that injury, as a layperson he is not 
competent to render an opinion on an issue (such as etiology 
of a medical condition) requiring specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran has submitted statements from two friends, one of 
whom is a registered nurse, stating that his back problems 
have existed since his military service, but neither person 
indicates the basis for that statement.  It is unclear if 
they knew the veteran in 1953, when he left service, or if 
they are merely repeating facts recited to them more recently 
by the veteran.  The statements are therefore not probative.

Because the medical evidence shows no back problem prior to 
1964, and because all medical care providers attribute the 
veteran's current back disability to his work-related 
injuries, the preponderance of the evidence is against a 
finding of a nexus between the disability and service.  
Service connection for a back disability must be denied.

The Board notes that the veteran has not alleged that any 
degenerative changes of his back, first noted in 1964, 
developed within the first post-service year.  The medical 
evidence also does not support a finding that degenerative 
changes were manifested to a compensable degree within one 
year of separation from service.  Presumptive service 
connection is therefore not warranted.  38 C.F.R. §§ 3.307, 
3.309.

Leg, ankle, knee, and multiple joint pains

Because the analysis for each of these alleged disabilities 
is identical, they shall be discussed together.

As was discussed above, the veteran is entitled to a 
presumption that there was an in-service injury, based on the 
38 U.S.C.A. § 1154(b) combat presumption.  However, medical 
records reveal no complaints of any leg, ankle, knee, or 
other joint disabilities prior to 1964, when the veteran 
fractured bones in his pelvis and developed pain in his hips; 
this was well past one year following the veteran's 
separation from service.  Treatment records reveal no 
complaints or treatment for such disabilities until 2000, a 
gap of 36 years.  Significantly, there are VA treatment 
records from that gap period, and they are silent for joint-
related complaints.  The veteran's friends have stated that 
they observed him experience problems with his legs and other 
joints, but, as was discussed above, the basis of knowledge 
for their statements is unknown.

Further, while no examiner has specifically opined as to the 
etiology of the veteran's complaints regarding his lower 
extremities and other joint pains, the progress notes and 
treatment records do indicate that complications of 
congestive heart failure and diabetes may be involved, due to 
associated edema.  No examiner has attributed the pains to 
traumatic injury in service, although the work injury in 1960 
was noted.  Importantly, the veteran has never reported to 
any medical provider that he was injured in service.

In the absence of any competent evidence of continuity of 
treatment since service, or of a nexus between current 
complaints, and in light of the evidence against the 
veteran's claims, service connection for leg, ankle, knee, or 
other joint disabilities is not warranted.

Hearing loss

The veteran alleges that his hearing acuity has decreased as 
he has aged, and that this is due to noise exposure in 
service.  However, although the veteran has alleged tinnitus, 
he has specifically denied other ear problems during 
treatment.  The examination of his ears during a January 1991 
evaluation was normal.  There is no medical evidence of a 
current hearing loss disability.  Hence, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Hypertension

Medical treatment records clearly indicate that hypertension 
was first diagnosed in April 1970, when the veteran was being 
evaluated for back surgery.  Treatment records prior to that 
time do not show that he had hypertension.  Although in May 
2000, a private doctor made a bare statement that the veteran 
has been hypertensive since 1953, that statement is not 
supported by any contemporaneous records, and the 
preponderance of the evidence establishes that hypertension 
developed almost 20 years after the veteran's separation from 
service.  Presumptive service connection is therefore not 
warranted.  Moreover, no examiner has opined that the 
veteran's hypertension is related to service.  A nexus 
between the hypertension and the veteran's service is not 
shown.  The lengthy passage of time between service and the 
first diagnosis of hypertension is evidence against the 
veteran's allegation.  Service connection for hypertension is 
therefore not warranted.

Nerve Impairment of the arms and fingers

Although the veteran alleges that he has a neurological 
deficit in his upper extremities, the medical evidence shows 
no such disability.  Private and VA treatment records 
repeatedly have found normal neurological signs in the upper 
extremities.  A specific evaluation was conducted in February 
2001, and no disability was identified.  In the absence of a 
current disability, service connection cannot be granted.  
See Brammer, supra.

Stomach disorder

The first treatment for any gastroesophageal or 
gastrointestinal disorder was in September 1990.  Although 
the veteran alleged then that he had difficulty swallowing 
for over 20 years, there is no evidence of any complaint or 
treatment for any stomach disorder prior to 1990.  Moreover, 
even if the veteran's statement that his difficulties began 
over 20 years prior to the initial treatment is accepted, the 
onset was still well after he left service.  The veteran has 
never reported to any medical care provider that his problems 
began in service.  Because there is no competent evidence of 
a nexus between the veteran's current, variously diagnosed 
stomach disability and his military service, service 
connection must be denied.

Diabetes mellitus

Although the veteran alleges that his diabetes mellitus is 
related to military service, medical records clearly 
demonstrate that it was first diagnosed in the 1990's, over 
25 years after his separation from service.  Presumptive 
service connection is therefore inapplicable.  No doctor has 
opined that the disease is related to military service.  
Because the preponderance of the evidence is against a 
finding of a nexus between the diabetes and service, service 
connection must be denied.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of leg injuries is denied.

Service connection for residuals of ankle injuries is denied.

Service connection for residuals of knee injuries is denied.

Service connection for hearing loss is denied.

Service connection for hypertension is denied.

Service connection for a disability manifested by multiple 
joint pain is denied.

Service connection for nerve impairment of the arms and 
fingers is denied.

Service connection for a stomach disorder is denied.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

